This motion is to set aside the verdict upon the ground that it is against the law and the facts.
The evidence amply provided a basis for the jury to find *Page 64 
that the decedent was a man 72 or 73 years of age, somewhat deaf, that he left the shop where he was employed and which was located upon the easterly side of the main highway leading from Waterbury to Naugatuck and crossed the street to the westerly side along which side and fairly close to the street is a double line of trolley tracks of the defendant company; that he crossed over to get a bus to return to his home in New Haven, it being about 5:40 P. M. on January 2, 1935, and growing dark; that there was some artificial light in the vicinity; that a trolley car with its headlight and other lights illuminated was traveling northerly toward Waterbury upon the easterly track; that the decedent as he crossed the street had his back somewhat turned toward this approaching trolley car which was proceeding at a reasonable rate of speed and that he proceeded to cross the track in such close proximity to the car that although the operator of the car acted with all care and dispatch to stop it and avoid injury to the decedent, it was impossible for him to do so and he was struck and injured from which injury he died on January 5th, and, that the lack of care of the decedent was alone the cause of his injury and death.
Attention is called in argument upon this motion to the charge to the jury. As I read this charge, it appears to me to be a correct statement of the law which applies to the issues and facts claimed by the parties to the case.
The verdict was not only well supported by the facts and the law, it was the proper verdict.
   The motion to set aside is denied.